                                                                 Case 2:19-cv-06326-DSF-PLA Document 12 Filed 07/26/19 Page 1 of 2 Page ID #:34



                                                                  1 LAW OFFICE OF S. CHRISTOPHER WINTER
                                                                    S. Christopher Winter, SBN: 190474
                                                                  2 kw@winterlaw.us
                                                                    5455 Wilshire Blvd.
                                                                  3 Suite 2120
                                                                    Los Angeles, CA 90036
                                                                  4 Tel.: (323) 538-0498
                                                                    Fax: (310) 388-5803
                                                                  5
                                                                    Attorneys for Plaintiff
                                                                  6 DAVID M. CHOLPECKI
                                                                  7
                                                                                              UNITED STATES DISTRICT COURT
                                                                  8
                                                                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                  9
                                                                                                   WESTERN DIVISION
                                                                 10
LAW OFFICE OF S. CHRISTOPHER WINTER




                                                                 11 DAVID M. CHLOPECKI, an individual;           Case No. 2:19-cv-6326 DSF (PLAx)
                               5455 WILSHIRE BLVD., SUITE 2120
                               LOS ANGELES, CALIFORNIA 90036




                                                                 12              Plaintiff,
                                                                                                                 NOTICE OF ERRATA TO
                                                                 13        vs.                                   PLAINTIFF’S COMPLAINT
                                                                 14 EUCLID 431 PICTURES INC., a
                                                                    Canadian corporation; STORYBOARD
                                                                 15 ENTERTAINMENT, LLC, a Michigan
                                                                    limited liability company; VERTICAL
                                                                 16 ENTERTAINMENT, LLC., a California
                                                                    limited liability company; and DOES 1-
                                                                 17 10, inclusive,
                                                                 18              Defendants.
                                                                 19
                                                                 20
                                                                 21
                                                                 22
                                                                 23
                                                                 24
                                                                 25
                                                                 26
                                                                 27
                                                                 28

                                                                                                             1
                                                                                       NOTICE OF ERRATA TO PLAINTIFF’S COMPLAINT
                                                                 Case 2:19-cv-06326-DSF-PLA Document 12 Filed 07/26/19 Page 2 of 2 Page ID #:35



                                                                  1                                   NOTICE OF ERRATA
                                                                  2         Plaintiff David M. Chlopecki respectfully submits this errata to his Complaint
                                                                  3 (“Complaint”), which was filed on July 22, 2019 at Docket No. 1, in order to correct
                                                                  4 an inadvertent clerical error. On the caption page, the zip code, telephone number,
                                                                  5 and fax number of Plaintiff’s counsel were incorrect. Plaintiff is filing a corrected
                                                                  6 Complaint that corrects this mistake and makes no other changes.
                                                                  7         Respectfully submitted,
                                                                  8
                                                                  9
                                                                      Dated: July 26, 2019               LAW OFFICE OF S. CHRISTOPHER WINTER
                                                                 10
LAW OFFICE OF S. CHRISTOPHER WINTER




                                                                 11
                               5455 WILSHIRE BLVD., SUITE 2120
                               LOS ANGELES, CALIFORNIA 90036




                                                                 12                                      By:_/S/ S. Christopher Winter________
                                                                                                            S. Christopher Winter
                                                                 13                                         Attorneys for Plaintiff
                                                                                                            DAVID CHLOPECKI
                                                                 14
                                                                 15
                                                                 16
                                                                 17
                                                                 18
                                                                 19
                                                                 20
                                                                 21
                                                                 22
                                                                 23
                                                                 24
                                                                 25
                                                                 26
                                                                 27
                                                                 28

                                                                                                                2
                                                                                       NOTICE OF ERRATA TO PLAINTIFF’S COMPLAINT
